             Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 19-cv-2562
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
 950 Pennsylvania Avenue NW              )
 Washington, DC 20530                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Justice under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
             Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 2 of 9



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP)

is a component of DOJ and processes FOIA requests on behalf of itself and several other DOJ

components including the Office of the Attorney General (OAG), the Office of the Deputy

Attorney General (ODAG), the Office of the Associate Attorney General (OASG), the Office of

Legislative Affairs (OLA), the Office of Public Affairs (PAO), and the Office of Legal Policy

(OLP). The Executive Office for the United States Attorneys (EOUSA) is a component of DOJ.

DOJ has possession, custody, and control of the records that American Oversight seeks.




                                                2
             Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 3 of 9



                                    STATEMENT OF FACTS

       7.      In November 2017, then-U.S. Attorney General Jeff Sessions assigned the U.S.

Attorney for the District of Utah, John Huber, to evaluate certain matters raised in letters from

members of Congress.

                           Main Justice-Huber Communications FOIA

       8.      On December 18, 2018, American Oversight submitted a FOIA request to OIP

seeking access to the following records:

               All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, talking points, any
               handwritten or electronic notes taken during any oral
               communications, summaries of any oral communications, or other
               materials) between (1) any of the following officials in the Office of
               the Attorney General or the Office of the Deputy Attorney General:
               Jeff Sessions, Matthew Whitaker, Rod Rosenstein, Robert Hur,
               and/or Edward O’Callaghan, and (2) U.S. Attorney for the District
               of Utah John Huber.

       9.      American Oversight requested all responsive records from July 27, 2017, through

the date the search is conducted.

       10.     OIP assigned the Main Justice-Huber Communications FOIA tracking number

DOJ-2019-001520.

                               Main Justice-Huber Meetings FOIA

       11.     On December 18, 2018, American Oversight submitted a FOIA request to OIP

seeking access to the following records:

               Records reflecting all meetings, discussions, or teleconferences
               attended by (1) U.S. Attorney for the District of Utah John Huber
               and (2) any of the following officials in the Office of the Attorney
               General or the Office of the Deputy Attorney General: Jeff Sessions,




                                                 3
             Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 4 of 9



               Matthew Whitaker, Rod Rosenstein, Robert Hur, and/or Edward
               O’Callaghan.

       12.     American Oversight requested all responsive records from July 27, 2017, through

the date the search is conducted.

       13.     OIP assigned the Main Justice-Huber Meetings FOIA tracking number DOJ-

2019-001519.

                         Main Justice-Meadows Communications FOIA

       14.     On December 18, 2018, American Oversight submitted a FOIA request to OIP

seeking access to the following records:

               All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, talking points, any
               handwritten or electronic notes taken during any oral
               communications, summaries of any oral communications, or other
               materials) between (1) the Office of the Attorney General, the Office
               of the Deputy Attorney General, or the Office of Legislative Affairs
               and (2) Chairman Mark Meadows, House Oversight and
               Government Reform Committee, Sub-Committee on Government
               Operations, any Sub-Committee staff member, or any other
               representative of Chairman Meadows regarding any request that
               U.S. Attorney John Huber testify before the Sub-Committee,
               regarding any request for information about Mr. Huber’s evaluation
               or investigation of matters outside his ordinary remit and assigned
               to him by former Attorney General Jeff Sessions, or regarding any
               negotiations following any request for testimony or information.

       15.     American Oversight requested all responsive records from November 1, 2018,

through the date the search is conducted.

       16.     OIP assigned the Main Justice-Meadows Communications FOIA tracking number

DOJ-2019-001521.




                                                4
             Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 5 of 9



                            Huber-Meadows Communications FOIA

       17.     On December 18, 2018, American Oversight submitted a FOIA request to

EOUSA seeking access to the following records:

               All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, talking points, any
               handwritten or electronic notes taken during any oral
               communications, summaries of any oral communications, or other
               materials) between (1) the U.S. Attorney’s Office for the District of
               Utah, and (2) Chairman Mark Meadows, House Oversight and
               Government Reform Committee, Sub-Committee on Government
               Operations, any Sub-Committee staff member, or any other
               representative of Chairman Meadows regarding any request that
               U.S. Attorney John Huber testify before the Sub-Committee,
               regarding any request for information about Mr. Huber’s evaluation
               or investigation of matters outside his ordinary remit and assigned
               to him by former Attorney General Jeff Sessions, or regarding any
               negotiations following any request for testimony or information.

       18.     American Oversight requested all responsive records from November 1, 2018,

through the date the search is conducted.

       19.     EOUSA assigned the Huber-Meadows Communications FOIA tracking number

EOUSA-2019-001198.

       20.     EOUSA issued a final determination dated February 25, 2019.

       21.     American Oversight submitted a timely appeal on April 8, 2019, as to the

adequacy of the agency’s search and the administrative determination.

       22.     American Oversight’s appeal was assigned tracking number DOJ-AP-2019-

003716.




                                                5
              Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 6 of 9



                          Huber-Congressional Communications FOIA

       23.     On February 7, 2019, American Oversight submitted a FOIA request to EOUSA

seeking access to the following records:

               All email communications (including emails, email attachments,
               and calendar invitations) between (1) U.S. Attorney for the District
               of Utah, John Huber, and (2) any member of Congress or
               congressional staff member (including with all email addresses
               ending in mail.house.gov or senate.gov).

       24.     American Oversight requested all responsive records from November 8, 2016,

through the date the search is conducted.

       25.     EOUSA assigned the Huber-Congressional Communications FOIA tracking

number EOUSA-2019-001527.

                             Exhaustion of Administrative Remedies

       26.     As of the date of this complaint, DOJ has failed to (a) notify American Oversight

of any determination regarding its FOIA requests, including the scope of any responsive records

DOJ intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production.

       27.     Through DOJ’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       28.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.




                                                 6
             Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 7 of 9



       29.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       30.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       31.     DOJ has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       32.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA

and DOJ regulations.

       33.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       34.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       35.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       36.     DOJ is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       37.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.




                                                 7
               Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 8 of 9



       38.      DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       39.      DOJ’s failure to provide all non-exempt responsive records violates FOIA and

DOJ regulations.

       40.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to

             American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight the costs of this proceeding, including reasonable

             attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

             to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                   8
           Case 1:19-cv-02562 Document 1 Filed 08/26/19 Page 9 of 9



Dated: August 26, 2019                    Respectfully submitted,

                                          /s/ Cerissa Cafasso
                                          Cerissa Cafasso
                                          D.C. Bar No. 1011003

                                          /s/ Daniel A. McGrath
                                          Daniel A. McGrath
                                          D.C. Bar No. 1531723

                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 869-5244
                                          cerissa.cafasso@americanoversight.org
                                          daniel.mcgrath@americanoversight.org

                                          Counsel for Plaintiff




                                      9
